Citation Nr: 1708270	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-47 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, including service in Thailand.

This case came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision that denied service connection for prostate cancer. 

The Veteran initially requested personal hearings before a Decision Review Officer of the RO, and a Veterans Law Judge of the Board, but subsequently withdrew his hearing requests.

In a July 2014 decision, the Board denied service connection for prostate cancer.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court vacated the Board's July 2014 decision, and remanded the matter to the Board.

In July 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.


FINDINGS OF FACT

1. The Veteran did not have service in the Republic of Vietnam, and he is not shown by competent and probative evidence to have been exposed to herbicides in Thailand or otherwise in service.

2. Prostate cancer was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and his active duty service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, and photographs in support of his claim.  VA has obtained service treatment records (STRs), service personnel records, private medical records, records from the Social Security Administration (SSA), and assisted the appellant in obtaining evidence. 

Attempts to verify the Veteran's claimed exposure to Agent Orange have also been undertaken. The AOJ has contacted the National Personnel Records Center, Joint Services Records Research Center (JSRRC) and the Air Force Historical Research Agency (AFHRA) in attempts to verify the Veteran's contentions, and received negative responses.  In November 2011 and September 2016, the AOJ issued a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to Agent Orange in Thailand.

The Veteran was not provided a VA examination on his claim for service connection for prostate cancer; however, the Board finds that VA was not obligated to provide an examination in this case. The Veteran does not contend that his prostate cancer is related to service in a manner other than exposure to Agent Orange, nor is there any evidence suggesting the condition is related to service. Accordingly, as the question presented in this case is exposure to Agent Orange in service rather than a medical link between the condition and service, a VA examination is not required. See McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its July 2016 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) make another attempt to verify the Veteran's claimed Agent Orange exposure in service, including by contacting the Joint Services Records Research Center (JSRRC). The AOJ contacted the Air Force Historical Research Agency (AFHRA) in an attempt to verify the Veteran's assertions regarding Agent Orange exposure at Air Force bases in Thailand. A negative reply was received from the AFHRA.  Based on the AFHRA response, in September 2016, the AOJ issued a formal finding of lack of information required to corroborate the veteran's allegation of exposure to herbicides while stationed at the Udorn and Korat Royal Thai Air Force Base (RTAFB) in Thailand from November 1965 to November 1966. The AOJ stated that the remand orders could not be complied with because the Veteran had provided insufficient details regarding his claimed herbicide exposure. The AOJ also stated that it had reviewed the unit history and to date, available historical information does not document that herbicides were used at the Udorn and Korat RTAFB in Thailand from November 1965 to November 1966. Agent Orange was never used at Udorn and was only used in Korat in April 1972 which was 6 years after the Veteran was there.

Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Analysis

The Veteran contends that he incurred prostate cancer as a result of exposure to Agent Orange in Thailand during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, may be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. §§ 3.307 (d), 3.309(e) (2016). 

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2016). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (d)(6)(i). Additionally, 38 C.F.R. § 3.307 (a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968 and August 31,1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period. Moreover, 38 C.F.R. § 3.307 (a)(6)(v) extends the presumption to Veterans who served in the Air Force or Air Force Reserve under circumstances in which the individual regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent. In some limited instances, herbicide exposure in Thailand is recognized. See M21-1 Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.r.

With regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M21, states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases (RTAFBs), including Udorn, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded. M21, IV.ii.2.C.10.q.

The Veteran's medical records establish the diagnosis of and treatment for prostate cancer in 2005 and 2006, including a prostatectomy in November 2006. Thus, the first element for establishing service connection, a current disability, has been met. The question becomes whether the condition is related to service.

Service treatment records are negative for pertinent abnormalities.

In a March 2007 memorandum, the National Personnel Records Center stated that there was no evidence in the Veteran's personnel file to substantiate any service in the Republic of Vietnam. The Veteran's service personnel records show that he served in the U.S. Army, his primary military occupational specialty (MOS) was a crane shovel operator, and he served in Thailand from November 1965 to November 1966, during which he was assigned to 561st EngrCo (Const) as a crane shovel operator.

The Veteran filed his initial claim of service connection for prostate cancer in December 2006. He related that his disability began in 2005, and asserted that he was exposed to Agent Orange in Thailand. During the course of the appeal, the Veteran has made various contentions regarding his claimed exposure to Agent Orange during service in Thailand. He does not contend, and the evidence does not reflect, that he served in Vietnam during the Vietnam era.  In a statement received in December 2006, he reported that he was a heavy equipment operator in Thailand in the Army, and was based along Laos and Vietnam. He stated that he built roads in the jungles of Thailand, and he was also near an Air Force base and had to retrieve fighter jets that had crashed, and that all of the vegetation around the base was gone. He reiterated his assertions in subsequent statements.

The Veteran does not contend that he had any service in Vietnam and no such service is shown. Therefore, he is not presumed to have been exposed to an herbicide agent due to service in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309. The evidence also does not reflect service in Korea.  As such, entitlement to service connection for prostate cancer may not be established based on presumed exposure to herbicides resulting from service in Vietnam or Korea.

A February 2007 VA primary care note reflects that the Veteran presented to establish VA medical care. He reported receiving private medical treatment for prostate cancer, including a prostatectomy in November 2006.  He stated that during service, he was not stationed in Vietnam, but handled planes that were in Vietnam and was exposed to Agent Orange.

In September 2007, the AOJ attempted to verify the Veteran's claimed in-service Agent Orange exposure. A September 2007 electronic mail was received from the Agent Orange mailbox of the Veterans Benefits Administration, reflecting that a review of DoD reports shows that extensive testing of herbicides was conducted in Thailand in 1964 and 1965. The only specific location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand (a coastal area). According to the APO number corresponding to the Veteran's location in Thailand, the Veteran was stationed at Camp Charn Sinthope near Phanon Sarakhom. These locations were noted to be inland and not listed by the DoD as having been used for herbicide testing, use, or storage. It was also indicated that that the Veteran's 561st Engineer Company was not linked to Agent Orange testing by the DoD. The AOJ was advised to contact the U.S. Army and Joint Services Records Research Center (JSRRC).

In a December 2007 statement, the Veteran stated that he served with the 561st Engineers Construction Company Headquarters in Nakhon Ratchasima (Korat). His primary military occupational specialty (MOS) was 62F-20, Crane Operator.  He said he was stationed there for six months and operated a crane building a road called the Bangkok Bypass, loaded and unloaded cargo, worked on bridges and occasionally drove dump trucks and jeeps. He said he also reclaimed damaged equipment including crashed planes. He stated that these planes flew missions over Vietnam and he believed that some of the planes sprayed herbicides. He said he was in direct contact with the planes. He also asserted that the area around the base was bare of plant life. When driving or working the dust was very bad, and they were not given masks. He stated that in April 1966 he was sent north to "Udon," near the Laos border, where his main responsibility was picking up the wreckage of cargo planes, bombers, and fighter planes that had crashed during take-off or landing on the way to or from Vietnam. He believed that some of these planes carried herbicides.

In a September 2008 notice of disagreement, the Veteran said that he traveled to different areas of Thailand dealing with Air Force planes.

The RO then attempted to verify the Veteran's reports of Agent Orange exposure by contacting the U.S. Army Joint Services Records Research Center (JSRRC) (formerly USASCRUR).  In January 2009, the JSRRC responded to a request to verify the Veteran's claimed herbicide exposure. The JSRRC determined that it could neither be documented nor verified that the Veteran was exposed to herbicides while serving in Thailand. Unit histories corresponding to the 561st Engineer Company for 1965 and 1966 were searched, and did not document or mention any herbicide spraying, transportation or storage. The records also did not document any incidents regarding the Veteran's unit coming into contact with herbicides, cargo planes or any Ranch Hand aircraft that were carrying herbicides. The JSRRC added that research revealed that herbicides were sprayed in 1964 and 1965, in an isolated coastal area near Pranburi, Thailand. Udon, Bangkok and Korat were not locations listed by the DoD as either herbicide spray areas or test sites. In sum, JSRRC determined that it could not be verified that the Veteran was exposed to herbicides while serving in Thailand. 

In a December 2009 substantive appeal, the Veteran reiterated his prior assertions, and added that during service in Thailand, he handled and tore apart cargo planes that had crashed.

In February 2010, per established procedure, the RO placed into the Veteran's file a copy of VA Compensation Service's Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era (Thailand Memorandum). As the Thailand Memorandum explains, DoD documents distinguish between tactical and non-tactical (commercial) herbicides. Tactical herbicides, such as Agent Orange, were used in Thailand in 1964, but only near Pranburi, Thailand, and for testing purposes. No tactical herbicides were stored in Thailand. It was noted that there are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964. Non-tactical herbicides, however, were used on allied bases in Thailand, and a DoD report, known as the Thailand CHECO Report, "does indicate sporadic use" of non-tactical (commercial) herbicides within fenced perimeters. In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters, and such aircraft were stationed in Vietnam, not Thailand. It was also noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow-flying UC-123 aircraft that sprayed tactical herbicides over Vietnam.

In a September 2011 response, the NPRC stated that there were no records showing that the Veteran was exposed to herbicides.

In its prior July 2014 decision, the Board denied service connection for prostate cancer, finding that the claimed in-service herbicide exposure had not been shown.

In its December 2015 memorandum decision, the Court vacated the Board's decision, and stated that although the Board noted the Veteran's assertions as to locations and circumstances of his claimed herbicide exposure, the Board failed to address the credibility and probative weight, if any, of his lay statements regarding his asserted service at the perimeter of the Korat RTAFB, and that merely listing the relevant evidence is not adequate to fulfill the Board's obligation to provide an adequate statement of reasons or bases for its decision. The Court noted that the Veteran recalled that the perimeter around the base was bare of vegetation and that he drove through this area into the jungle. The Court stated that the VA Secretary conceded that the appellant may be correct that his duties required him to cross the base perimeter regularly, but merely dismissed his lay statements, arguing that by appellant's logic, anybody who left the base by any means other than air transportation would have served at or near the perimeter. The Court stated that it could not accept this post hoc rationalization when the Board did not address the credibility and weight of this evidence in the first instance. Accordingly, the Court held that the Board's failure to adequately address the appellant's lay statements that he served at the perimeter of the Korat RTAFB frustrated judicial review and rendered its statement of reasons or bases inadequate. The Court remanded the matter for further proceedings consistent with its decision.

In July 2016, the Board remanded the appeal to the AOJ in order to make additional attempts to verify the Veteran's claimed herbicide exposure in service.

In a May 2016 written statement, the Veteran reiterated his prior assertions and said that during service in Thailand he performed a variety of jobs, including building and expanding the Udorn Air Force base, and said he worked in the dirt, in an area that was devoid of all vegetation from there to the fence and 200 meters beyond. He said that this area was sprayed for base defense purposes. He said that he also recovered aircraft on the base that had gone off the end of the runway, and occasionally had gone through the fence-line, and that this area was devoid of vegetation.

The AOJ then wrote to the Air Force Historical Research Agency (AFHRA) to attempt to verify the Veteran's lay statements regarding herbicide exposure.

In a July 2016 electronic mail, an archivist from AFHRA stated that Agent Orange was not used for vegetation control at U.S. Air Force bases in Thailand. With regard to non-tactical, commercial-grade herbicide use, he stated that a review of official unit histories showed that Udorn RTAFB never used non-tactical, commercial-grade herbicides for vegetation control, and they were only used at Korat in April 1972. They were only used at Ubon in June 1970.

In September 2016, the RO placed into the Veteran's file a new version of VA Compensation Service's Thailand Memorandum. The memorandum states that the DoD has provided information that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds. These commercial herbicides have been, and continue to be, used on all military bases worldwide. They do not fall under the VA regulations governing the presumption of exposure to tactical herbicides such as Agent Orange. However, there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides. Therefore, VA has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the 38 C.F.R. § 3.309(e) diseases associated with herbicide exposure. The majority of troops in Thailand during the Vietnam era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. Regarding Army Veterans stationed in Thailand at any time from February 28, 1961, through May 7, 1975, if such an Army Veteran claims a disability based on herbicide exposure and the Veteran was a member of a military police (MP) unit or was assigned an MP MOS and states that his duty placed him at or near the base perimeter, then herbicide exposure on a facts found or direct basis should be acknowledged for this Veteran. The difference in approach for U.S. Army Veterans is based on the fact that some MPs had criminal investigation duties rather than base security duties. Therefore, a Veteran's lay statement is required to establish security duty on the base perimeter. This also applies to U.S. Army personnel who served on air bases in Thailand. See memorandum of understanding regarding Thailand service at M21-1MR IV.ii.2.C.10.q.  

In a September 2016 memorandum, the AOJ issued a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides while stationed at the Udorn and Korat RTAFB in Thailand from November 1965 to November 1966. The AOJ stated that the Veteran's personnel file and all supporting documents in VBMS were reviewed. It was noted that the Veteran's MOS was crane shovel operator, and cited the above response from the AFHRA. The AOJ determined that the evidence fails to confirm that he was exposed to herbicides, namely Agent Orange, while stationed at the Udorn and Korat RTAFB in Thailand from November 1965 to November 1966. Records show that Agent Orange was never used at Udorn and was only used in Korat in April 1972 which was 6 years after the Veteran was in Thailand. The AOJ stated that it was unable to verify or document that he was exposed to Agent Orange or other tactical herbicide during the period from November 1965 to November 1966, and that no additional herbicide exposure development was warranted. The AOJ concluded that the Agent Orange exposure identified by the Veteran could not be conceded and further development would be futile. 

In weighing the lay evidence, the Board notes that there are some inconsistencies in the Veteran's assertions. There are discrepancies in the Veteran's assertions of his duties and whether or not he worked at the perimeter of Korat RTAFB or Udorn RTAFB. Specifically, in the Veteran's earlier statements, he made no mention of working at the perimeter of a RTAFB base in Thailand, but rather stated that he built roads in the jungle and later retrieved aircraft with his crane, which sometimes required crossing the perimeter of a base. His primary contention was that he was exposed to Agent Orange as a result of contact with crashed airplanes which he believed had previously sprayed herbicides. At that time, he said that in April 1966 he was sent north to "Udon," where his main responsibility was picking up the wreckage of cargo planes, bombers, and fighter planes that had crashed during take-off or landing. More recently, he has asserted that much of his service at Udorn AFB involved including building and expanding the base, and said he worked in the dirt, in an area that had been sprayed and was devoid of all vegetation from there to the fence and 200 meters beyond. 

Repeated attempts to verify the Veteran's contentions of exposure to herbicide agents in Thailand have been unsuccessful. He did not serve in the Air Force, and his service personnel records and unit records do not verify that he was a member of a U.S. Army military police (MP) unit or was assigned an MP MOS, or that his duty placed him at or near the base perimeter. The Board finds that his more recent assertions that his primary responsibility at Udorn was working at the base perimeter performing construction are not credible, particularly in light of his prior statement in December 2007 to the effect that his main responsibility at "Udon" (presumably a typo for Udorn) was using his crane to pick up the wreckage of cargo planes, bombers, and fighter planes that had crashed. Moreover, with regard to the Veteran's contention that he was exposed to Agent Orange through contact with airplanes, he did not serve in the Air Force and is not shown to have regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent. Thus presumptive service connection under 38 C.F.R. § 3.307 (a)(6)(v) is not warranted. 

In light of the inconsistencies in the Veteran's statements regarding alleged perimeter duties, as well as the report by the AFHRA to the effect that Agent Orange and commercial-grade herbicides were never used at Udorn and were not used at Korat until years after the Veteran left Thailand, when considered with the other evidence of record, including his service personnel records, the Board finds that his assertions are not persuasive. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the individual involved is an interested party; personal interest may, however, affect the credibility of the evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the appellant in weighing credibility). See also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).
 
In light of the foregoing, the Board finds that the service records are more probative and persuasive than the lay assertions as to the claimed exposure to herbicide agents in Thailand.  The Board finds that the probative value of the Veteran's lay evidence is outweighed by review of the Veteran's service personnel records and exhaustive research efforts which resulted in conclusions that contradicted his own and serve as the most probative evidence in the current appeal as such are based on records kept contemporaneous to the claimed events and historical research conducted by professionals.

Based on the sum of the evidence, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to herbicides during active duty service. The Veteran's service records do not reflect service in Vietnam or Korea, and there is no presumption of exposure available to the Veteran. Moreover, he did not serve in Thailand during the time of herbicide testing. Accordingly, the presumptive provisions concerning diabetes and herbicide exposure are not available, and service connection on that basis is denied. 38 C.F.R. § 3.307 (a)(6); 38 C.F.R. § 3.309 (e). 

However, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection. 

Here, the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with prostate cancer. Prostate cancer was initially diagnosed in 2005. Thus, the Veteran's prostate cancer was not shown in service or within one year following discharge from service. Moreover, there is no competent evidence of record even suggesting that his current disability is related to service, nor does the Veteran contend his condition is related to service for reasons other than Agent Orange exposure. 

He has not alleged any symptoms or manifestations of prostate cancer occurring on a chronic or continuous basis since his separation from service. Therefore, the Board finds that entitlement to service connection for prostate cancer on a direct or presumptive basis as a chronic disease is not warranted. See 38 C.F.R. §§ 3.303 (a), (b), 3.309(a).

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for prostate cancer on any basis. Thus, the claim for service connection for prostate cancer is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


